Case 4:14-cr-00146-Y Document 75 Filed 09/11/20 Pageiofi PagelD 194

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS SEP | | 2020
FORT WORTH DIVISION

UNITED STATES OF AMERICA §
Vv. CRIMINAL NO. 4;14-CR-146-Y
JEFFREY WATTS :

ORDER

In connection with the above captioned and styled cause in which the United States seeks to
have the conditions of supervised release of the defendant Jeffrey Watts revoked for allegedly having
violated one or more of those conditions, the defendant was taken into custody and initially appeared
before the undersigned. The court conducted an initial appearance hearing and found that the
defendant was eligible for appointment of counsel, and appointed counsel.

Based upon the evidence presented, the court finds that probable cause exists to show that
the defendant has violated several conditions of supervised release and the defendant failed to show
that the defendant is not a risk of flight or nonappearance, nor a danger to any other person or to the
community and therefore, the defendant should be held for a revocation hearing and detained
pending that hearing.

Accordingly, defendant Jeffrey Watts is ordered detained pending a revocation hearing on
Tuesday, September 22, 2020 at 10:00 a.m. before the Honorable Terry R. Means, Senior United
States District Judge, in the 5th Floor Courtroom, Eldon B. Mahon U.S. Courthouse, Fort Worth,
Texas.

Signed: September 11, 2020

JEFFR _CURETON
UNITED STATES MAGISTRATE JUDGE
